Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brafstad (US 2015/0256477 A1)  in view of Tcoleman (US 10/348516 B2)further in view of Thubert (US 2014/0192808 A1).
As to claim 1 and 17, Bragstad teaches a computer system for deploying an application between an a plurality of servers, the computer system comprising:
one or more computer processors (processors);one or more computer readable storage media; computer program instructions (The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, col.7, lines 15-34);
the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors (remote computer system storage media including memory storage devices, col.7, lines 15-34); and 
the computer program instructions including instructions to:
identify a plurality of nodes in a flow of an application deployed a first server (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of  ; Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application,  col. 8, line 67 – col. 10, line 4; could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 6, lines 4-36); wherein a node the flow of an application is a discrete set of instructions (each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function, paragraph [62]-[67]);
split the flow at the plurality of nodes to form a plurality of sub-flows of the application (Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application, col. 8, line 67 – col. 10, line 4; the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ); and
route the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4).

Bragstad does not teach first server hosted on an on- premise platform; route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform; However, Tcoleman teaches first server hosted on an on- premise platform (Fig. 1B shows server is hosted on an on premise; Communication between on-premise and off-premise platforms is required in a Software as a Service (SaaS) environment. SaaS is a software licensing and delivery model in which software is licensed on a subscription basis and is centrally hosted by an off-premise platform (such as a shared computing resource or a cloud computing resource accessible via the Internet for example). SaaS is typically accessed by users of an on-premise platform (for example, using a thin client via a web browser);
route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform (receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, .
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first server hosted on an on- premise platform; route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform as taught by Tcoleman into Bragstad to allow to reduce network traffic and to improve communication efficiency.

Brafstad and Tcoleman does not teach form a second instance of a sub-flow in the plurality of sub-flows of the application; route one-or-more the second instance of the sub-flow in the plurality of sub-flows. However, Thubert teaches
form a second instance of a sub-flow in the plurality of sub-flows of the application from the first server hosted to a second server (Sub-interfaces using the same tunnel may be used to automatically separate traffic for those instance, paragraphs [20]-[28]; separating the packets of the data traffic based on the identifiers of the routing instances); and route one-or-more the second instance of the sub-flow in the plurality of sub-flows of the application from the first server hosted to a second server (inserting identifiers of the routing instances for packets of data traffic into flow label fields of the tunnels; communicating the packets (associated with routing instance) of the data traffic between the devices with the tunnels, claims 1-3).
It would obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of form a second instance of a sub-flow in the plurality of sub-flows of the application; route one-or-more the second instance of the sub-flow in the plurality of sub-flows allow for the effective protection and communication of data.

As to claim 3, Bragstad teaches comprising instructions to:
monitor performance characteristics of the plurality of sub-flows of the application; and distribute a sub-flow in the plurality of sub-flows from the first server hosted on the on-premise platform to the server based on a performance characteristic of the sub-flow of the application (wherein the streams manager continuously monitors performance of ).

As to claim 19, It is rejected for the same reason as claim 3 above.

 As to claim 4, Bragstad teaches comprising instructions to:
combine two or more sub-flows in the plurality of sub-flows of the application to form a modified sub-flow of the application based, at least in part, the performance characteristics of the two or more sub-flows of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 5, Bragstad teaches the instructions to rout the flow execution workload further include instructions to:
distribute the sub-flow from in the plurality of sub-flow of the application from the first server hosted on the on-premise platform to the second server hosted on the platform the on-premise server to the off-premise server based on a target performance characteristic for the sub-flow (receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, the routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 6, Bragstad teaches the performance characteristic is selected from the group consisting of: latency, throughput, round-trip time, CPU utilization, available bandwidth, and storage requirements (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single,  claims 1-4; Performance thresholds 520 can include static thresholds, such as tuple rates, and can also include any suitable heuristic for measuring performance of a streaming application as a whole or for measuring performance of one or more operators in a streaming application. Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application).

As to claim 7, Bragstad teaches the second server hosted on the off-premise platform is a cloud server, and the application is provided as a service of the cloud server(could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, .


As to claim 9, Bragstad teaches a computer-implemented method for deploying an application between an on-premise server and an off-premise server, the method comprising:
identify a plurality of nodes in a flow of an application deployed on the on premise server (could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 6, lines 4-36), wherein a node the flow of an application is a discrete set of instructions (each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function, paragraph [62]-[67];
split the flow at the plurality of nodes to form a plurality of sub-flows of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ); and
route a flow execution workload of the application to the plurality of sub flows of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ).
route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform (receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, the routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and a second communication component of the connectivity component, the second communication component adapted to communicate the flow execution request to an on-premise server , claims 1-3; proposed concepts may enable an off-premise flow to be invoked by an on-premise flow, and/or vice versa. Flows that may benefit from being executed on the off-premise systems may therefore be run in off-premise servers, whereas with flows that may benefit from being executed on the on-premise systems (e.g. those .
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first server hosted on an on- premise platform wherein a node the flow of an application is a discrete set of instructions; route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform as taught by Tcoleman into Bragstad to allow to reduce network traffic and to improve communication efficiency.


As to claim 11, Bragstad teaches monitor performance characteristics of the plurality of sub-flows of the application; and distribute a sub-flow in the plurality of sub-flows from the first server hosted on the on-premise platform to the server based on a performance characteristic of the sub-flow of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs, claims 1-4; establishing and/or managing communication between off-premise and on-premise platforms, wherein the data processing flows may be split or separated into flows which can run either in the off-premise environment or in the on-premise environment and wherein the flows may invoke each other and exchange data via a connectivity component (e.g. a switching module). A connectivity component may then be implemented to receive flow requests and forward such requests to the appropriate destination (e.g. endpoint), wherein the appropriate destination is determined based on a data store comprising information about the flows. By using stored data to analyze and forward flow requests, mapping of ports between the off-premise system and on-premise system may be avoided, thus reducing an amount of data exchange between the off-premise and on-premise systems, col. 6, line 55- col. 7, line 30).


As to claims 12 and 20, Bragstad teaches combine two or more sub-flows in the plurality of sub-flows of the application to form a modified sub-flow of the application based, at least in part, on the performance characteristics of the two or more sub-flows of the application (wherein the streams manager continuously monitors performance of ).

As to claim 13, Bragstad teaches routing the flow execution workload further includes:
distribute the sub-flow from in the plurality of sub-flow of the application from the first server hosted on the on-premise platform to the second server hosted on the platform the on-premise server to the off-premise server based on a target performance characteristic for the sub-flow (receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, the routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and a second communication component of the connectivity component, the second communication component adapted to communicate the flow execution request to an on-premise server , claims 1-3; proposed concepts may enable an off-premise flow to be invoked by an on-premise flow, and/or vice versa. Flows that may benefit from being executed on the off-premise systems may therefore be run in off-premise servers, whereas with flows that may benefit from being executed on the on-premise systems (e.g. those requiring access to on-premise systems of record) may be run in on-premise servers,Fig.2 shows the first communication component 160 is adapted to receive a flow execution request from the off-premise server 50, and the second communication component 170 is adapted to communicate the flow execution request to an on-premise resource (such as the local agent 90), Col. 10, lines 36-72; wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 14,  Bragstad teaches wherein the performance characteristic is selected from the group consisting of: latency, throughput, round-trip time, CPU utilization, available bandwidth, and storage requirements (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of .

As to claim 15, Bragstad teaches the off-premise server is a cloud server, and wherein the second server hosted on the of-premise platform is  a cloud server, and the application is provided as a service of the cloud server (could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 10, lines 1-16; this allows cloud computing environment 200 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device, col. 6, lines 4-36).

As to claim 16, Bragstad teaches establish a secure tunnel for communicating the flow execution workload between the on premise server and the off-premise server (communicating the flow execution request may comprise establishing a secure tunnel for communicating the flow execution request, col.5, lines 3-36; wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.